Citation Nr: 0702062	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  05-13 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1944 to May 
1946.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 2003 rating decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran indicated that during World War II he was 
assigned to the aviation division aboard the U.S.S. 
Vincennes, where his general quarters station was on a 40 mm 
gun mount which was directly below a six foot gun mount.  He 
indicated that he was not provided with hearing protection; 
and asserted that he has had a ringing/buzzing in his ears 
which began in service and has continued ever since.  The 
veteran's assertion of military noise exposure is supported 
by his completion of aerial gunnery school.

The veteran was diagnosed in 1999 with a mild to severe 
sensorineural hearing loss bilaterally, but there is no 
opinion as to the etiology of his hearing loss.  

Given the evidence of military noise exposure, evidence of a 
current hearing disability, and the veteran's contentions of 
problems over the years since service, a medical opinion of 
record as to the etiology of his hearing disability should be 
obtained.  As such an examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from 
February 2005 to the present.

2.  Following the requested development, 
schedule the veteran for a hearing 
examination with an appropriate medical 
professional.  The examiner should be 
provided with the veteran's claims file; 
and should provide an opinion as to 
whether it is at least as likely as not 
(a 50 percent probability or greater) 
that any current hearing loss is related 
to his military service.  The examiner 
should also offer an opinion as to 
whether the veteran has tinnitus and, if 
so, whether it is as likely as not that 
it is related to the veteran's military 
service.    

3.  When the development requested has 
been completed, the claim should be 
readjudicated.  If any of the benefits 
sought are not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded an appropriate opportunity 
to respond before returning the record to 
the Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



